Title: To John Adams from Francis Dana, 2 April 1792
From: Dana, Francis
To: Adams, John



Dear Sir
Cambridge April 2d: 1792.

I beg leave to introduce to you my friend and kinsman Capt. Hobby who is going on to Philadelphia partly with a view of obtaining the appointment of Inspector of the Militia for the eastern part of our Commonwealth, if it shou’d be in the gift of the President.  I am told the bill which has passed the house upon this subject, leaves the appointment & pay also, to the several States: This, with submission to the wisdom of that body, is an unadvised provision, & I fear, if it shoud stand in the bill, will be the means of loosing the principal benefits to be expected from such an officer.  However this may be, you wou’d confer a new obligation upon me, by affording my kinsman any aid in his views, which you can consistently with your own ideas of things in the station you hold in our general Government—As to his qualifications for the office, I can say that I believe he is well known to Genl. Knox, and will also be recommended strongly to him, by Colo: Jackson to whose regiment he belonged, I am not sufficiently intimate with Genl: Knox to write him myself on this subject I shou’d otherways do it—If you shou’d speak to him upon it, and shou’d see no impropriety in it, you may mention to him that I have written to you upon the subject and shou’d be obliged to him for his interest in Capt: Hobby’s favour.
You will be pleased to accept my sincere wishes for your political & domestic welfare, &c.
I am dear Sir, / with much respect & esteem / your obliged friend & humble Servant

F M Dana
P.S. Mrs: Dana joins me in presenting our best regards to your Lady

